Citation Nr: 0733148	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for obsessive compulsive 
disorder (OCD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision, which 
denied a claim for service connection for OCD.  This issue 
was remanded in a May 2007 Board decision for further 
development.

The Board notes that the RO accepted the veteran's May 2005 
statement in lieu of a VA Form 9.  As such, the Board finds 
that a substantive appeal was timely filed and will proceed 
on the merits of the claim.   


FINDING OF FACT

There is competent medical evidence establishing that the 
veteran's OCD is etiologically related to a disease or 
injury in service.


CONCLUSION OF LAW

Service connection for OCD is warranted.  See 38 U.S.C.A. §§ 
1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of 
a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

The veteran contends that he has OCD as the result of his 
active duty service.  See Claim, April 2002.  The veteran's 
service medical records give no indication of treatment or 
diagnosis of OCD.  

It is indisputable that the medical evidence of record 
reflects that the veteran has a current diagnosis of OCD.  
See VA examination report, June 2007.  Despite the lack of 
evidence of OCD symptoms or treatment during service, a VA 
psychologist stated in an April 2002 letter that there is 
historical evidence pointing to the fact that the veteran's 
OCD developed during his military service.  This opinion was 
reiterated in the June 2007 VA examination report, where the 
examiner opined that it is more likely than not that the 
veteran's OCD is related to military service.  Prior to 
rendering this opinion, the examiner reviewed the claims 
file, taking into account that there is no evidence that the 
veteran's OCD symptoms began in the military other than his 
self-reported history, and noting an indication of decline 
in the veteran's performance during his military service.  
Despite the lack of inservice evidence of specific OCD 
treatment or diagnoses, the VA examiner still determined it 
is more likely than not that the veteran's disability is due 
to his active duty service.   

The Board acknowledges that the exact onset date of the 
veteran's OCD is unclear from the medical evidence of 
record.  However, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  In cases of reasonable doubt, there exists an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.

Therefore, taking into consideration the benefit of the 
doubt doctrine, in light of the fact that two separate 
medical opinions, including the most recent medical opinion 
on record, indicate the veteran's disability is due to his 
active duty service, the Board concludes that the veteran is 
entitled to a grant of service connection for his OCD 
disability.


ORDER

Entitlement to service connection for OCD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


